Citation Nr: 1047064	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 
1958.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.  
In January 2008, the Veteran testified before the undersigned 
Veterans Law Judge seated at the RO.  A transcript of that 
hearing has been incorporated into the claims file.  This matter 
was previously before the Board in March 2008 and December 2009 
at which times the case was remanded for additional development.


FINDINGS OF FACT

1.  There is credible, supporting evidence that the claimed in-
service stressors occurred.

2.  The weight of medical evidence shows that the Veteran does 
not suffer from PTSD.

3.  The Veteran's depressive disorder is attributable to service.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. §§  
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Resolving reasonable doubt in the Veterans favor, the Board 
finds that depressive disorder was incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
appellant was provided with initial notice of the VCAA in July 
2005, which was prior to the September 2005 adverse decision on 
appeal.  Therefore, the express requirements set out by the Court 
in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In this case, the Board finds that the appellant is not 
prejudiced by a decision at this time since he was notified of 
the disability rating and effective date elements in letters 
dated in March 2006 and December 2007.

VA has fulfilled its duty to notify the appellant in this case.  
In the July 2005 letter and in letters dated in 2010, the RO 
informed the appellant of the evidence needed to substantiate his 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA to 
request the appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  
Thus, the Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the claimant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting identified VA and 
private medical records.  In addition, the appellant was afforded 
VA examinations in August 2009 and April 2010. The Board finds 
that the examination findings were based on a thorough 
examination of the Veteran as well as a review of his medical 
history and complaints.  The examiners provided opinions that 
were based on a thorough examination of the appellant, the 
appellant's medical history and complaints, and objective 
findings. His claims file was reviewed in conjunction with the 
examinations.  Therefore, the Board finds that these VA 
examination reports are adequate for rating purposes and new 
examinations are not required.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Also, the appellant was 
provided with the opportunity to testify at a Board hearing 
pursuant to his request for such hearing and testified before the 
Board in January 2008.  In addition, the Board finds that the 
directives of the March 2008 and December 2009 Board remands with 
respect to verifying the Veteran's alleged stressors, obtaining 
identified medical records not on file, and affording the Veteran 
VA examinations have been substantially complied with.  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim on 
appeal and that adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service personnel records show that he served 
aboard the USS MCGOWAN from December 31, 1955, to November 16, 
1958.

The Veteran's service treatment records are devoid of any 
complaints or treatment of a psychiatric nature and show that he 
had a normal clinical psychiatric evaluation at his separation 
from service in December 1958.

In March 2005, the Veteran presented to a VA outpatient clinic 
where he reported that he had been a little depressed and wanted 
to be seen in the mental health clinic for bad nightmares since 
his service days.  His assessment, rendered by a staff physician, 
included PTSD.  

VA primary care outpatient treatment records include a June 2005 
record which notes that the Veteran was started on Zoloft two 
weeks earlier, but was still a little depressed.  His past 
medical history and assessment were positive for depression, but 
not PTSD.  

In June 2005, the Veteran was seen in a VA mental health clinic 
for a psychiatry initial assessment that was conducted by a 
psychiatrist.  The Veteran's complaints at that time included 
disturbing dreams, night sweats, nausea, chills and feelings of 
depression.  He denied prior psychiatric treatment.  He was noted 
as presently being retired and had worked for 18 years for one 
company.  He also reported having several jobs overseas as a 
civilian for the government or private contractor and said that 
these jobs were either terminated or his contract not renewed due 
to his entering into conflicts with supervisors.  His reported 
stressors included an incident involving hostile fire toward his 
ship from the shore in Lebanon and having a feeling of terror at 
sea during a hurricane.  He was diagnosed as having mood disorder 
not otherwise specified (NOS).  

In July 2005, the Veteran filed a claim of entitlement to service 
connection for PTSD and depression.  He noted that his PTSD began 
in 1965 and the depression began in 2005.  He alleged that while 
on duty in Lebanon his ship, the USS MCGOWAN, took direct gunfire 
from ashore.  He said the bullets impacted the ship just missing 
him and seven other servicemen.  He said he still had dreams of 
being chased by bullets which caused night sweats and nausea.  He 
further alleged that in the fall of 1958 his ship was caught 
between two major storms as it was returning stateside across the 
Atlantic Ocean.  He said that the waves caused the water to go 
over the bridge and he was in great fear of being washed 
overboard at that time.  The Veteran further reported that he had 
not been able to sleep for three days because of the fear and 
terror.  

Also in July 2005 the RO received a statement from the Veteran's 
daughter who reported that the Veteran had told her when she was 
a child about the two stressor stories involving the storm while 
out at sea and the gunfire to his ship in Lebanon.

In August 2005, the RO received a PTSD Questionnaire that the 
Veteran completed in August 2005 again relaying the two stressors 
involving gunfire to his ship in Lebanon in July 1958 and 
experiencing severe storms while out to sea in the fall of 1958.  
The Veteran said that ever since the gunfire incident he has 
experienced dreams of being chased by a bullet which causes him 
to be nauseous and break out in a sweat.

On file is information that was downloaded from the internet in 
September 2005 regarding the USS MCGOWAN (DD 678).  This 
information states that the USS MCGOWAN was located in areas that 
included Lebanon in late spring of 1958 and stood off the 
Lebanese coast while landing the marines.  This was described as 
a tense area as was an area near Cyprus where the ship went to 
next.  This information further states that the ship departed for 
and arrived in Newport, Rhode Island, in September 1958.

Additional VA psychiatry records in September 2005 and 
approximately every three months in 2006, i.e., in February, May, 
August and November, diagnose the Veteran as having mood 
disorder, NOS.

Outpatient records from a VA psychologist in October 2005, March 
2006, and August 2006, assess the Veteran as having dysthymia and 
PTSD.

In April 2006, the RO received additional information regarding 
the USS MCGOWAN'S service in Lebanon and the possibility of a 
storm at sea.  

An August 2007 psychiatry note diagnoses the Veteran as having 
depression NOS.

At a Board hearing in January 2008, the Veteran testified that he 
had been diagnosed as having depression approximately three years 
earlier and was diagnosed as having PTSD around the same time.  
Regarding stressors, the Veteran explained that during a dress 
inspection while aboard the USS MCGOWAN he received a heavy 
caliber round from shore.  He said he was serving as the ship's 
quartermaster at the time and made an entry about taking in fire 
in the ship's log, but he never saw the final ship's log.  He 
said that the incident occurred approximately four or five days 
after arriving in the Mediterranean on July 16th.  He said that 
after leaving the Mediterranean on August 1st his ship went 
through two hurricanes on its way to Newport, Rhode Island.  He 
said the ship took water over the first and second gun turret and 
onto the bridge.  He said he feared for his life for four days.  
At the hearing the Veteran submitted information regarding the 
two storms he was referring to which were named Helena and Ilsa.  
As far as his claimed conditions of PTSD and depression, the 
Veteran reported that his depression gave him the most trouble 
and caused night sweats and nightmares.    

A March 2008 VA psychiatry note shows that the Veteran was 
receiving medications for his chronic mood symptoms of depression 
and anxiety.  It also notes that the Veteran used to have 
nightmares that disappeared with his medication.  He was 
diagnosed as having depression disorder NOS and rule out PTSD.  

In an April 2008 statement, the Veteran said that within the 
first five years of his separation from service he worked for 
eight different companies and was terminated in each case due to 
an "attitude problem".  He said he then went to college and 
graduated as an honor student, but his problems with superiors 
and authority figures only got worse.  He said at one point he 
took a psychological examination and learned that he had many 
unresolved issues and might be emotionally unstable.  

On file is a July 2009 record from the National Archives Records 
Administration (NARA) stating that the logs for the USS MCGOWAN 
had been examined from May to December 1953 and entries 
concerning gunfire from the shores of Lebanon and the ship being 
caught between two major hurricanes off the coast of North 
Carolina as the ship headed for anchorage in Newport, Rhode 
Island, had been located in the ship's logs.  

In August 2009, the Veteran underwent a VA PTSD examination 
conducted by a psychologist.  At this examination the Veteran 
reported being involved in anti-depressant treatment (temazepam, 
15 mg, and Zoloft, 100 mg) that he described as being 
"tremendously" helpful.  He reported that most of his 
depression was gone and he no longer went into rages.  The 
Veteran reported to the examiner the reported stressors involving 
being shot at from shore while aboard the USS MCGOWAN in 1958 in 
Lebanon and going through two hurricanes aboard the USS MCGOWAN 
in the Atlantic in 1958.  Regarding employment, the examiner 
stated that the Veteran retired in 2004 after working 18 years 
for a gas company.  The examiner diagnosed the Veteran as having 
depressive disorder NOS and said that the Veteran did not meet 
the criteria for a diagnosis of PTSD.  He opined that it was less 
likely as not that the depressive disorder NOS was related to the 
Veteran's active duty service and noted that he had been 
discharged in 1958 and first sought mental health treatment in 
2005.  He also said that the Veteran was uncertain what to 
attribute his depression to.  The examiner noted that his 
diagnostic impression was based on his review of the claims file, 
VA records, and interview with the Veteran.

In letters from NARA in July 2001 and January 2010, NARA 
explained that its earlier reference to the year 1953 (as opposed 
to 1958) had been a typographical error.  

In April 2010, the Veteran underwent another VA PTSD examination 
by the same psychologist who conducted the August 2009 
examination.  The examiner noted that the Veteran attributed his 
depression to both being abandoned by his parents at the age of 
14 following their divorce and feeling disillusioned by his 
experiences in the Navy.  He also reported significant 
improvement in his mood since taking Zoloft.  His reported 
stressors involved being shot from shore while aboard the USS 
MCGOWAN in 1958, and going through two hurricanes while aboard 
the USS MCGOWAN in 1958.  He acknowledged that there had been no 
casualties or injuries from either of these events.  The examiner 
noted that the Veteran experienced common PTSD stressors 
involving a natural disaster and combat or exposure to a war 
zone, but went on to find that the Veteran did not meet the 
criteria for PTSD using the CAPS (Clinician Administered PTSD 
Scale) or the SCID (Structured Clinical Interview For DSM-IV).  
He also noted that the veteran did not endorse any avoidance or 
numbing symptoms from "Criterion B".  The examiner concluded 
that the Veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD.  He went on to diagnose the Veteran as having depressive 
disorder NOS which he opined was at least as likely as not 
related to his active duty service.  He noted that the Veteran 
attributed his depression to service and to being abandoned as a 
child and he would have to resort to speculation to opine what 
percentage of depression was related to the military service and 
what percentage was due to his childhood experiences.  The 
examiner explained that his diagnostic impression was based on 
review of the claims file, VA treatment notes, and interview with 
the Veteran.

In written argument in November 2010, the Veteran's 
representative stated that the April 2010 opinion relating the 
Veteran's depression, in part, to service is based on not only 
his interview with the Veteran, but also his review of the claims 
record to include medical notes.  He said it was not based fully 
on the verbal history of the Veteran as the Appeals Management 
Center had stated.  

III.  Analysis

Pertinent Law and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In specific regard to PTSD claims, service connection requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f) (2010).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder conform 
to the Diagnostic and Statistical Manual, Fourth Edition (DSM-
IV).

During the pendency of this appeal, VA regulations pertaining to 
the requirements for establishing a service connection claim for 
PTSD were amended effective July 13, 2010.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  The 
amendment liberalizes in some cases the evidentiary standard for 
establishing the required in-service stressor.  Id.  In the 
instant case, as is discussed below, the Board finds that the 
Veteran's claimed in-service stressors have been verified; 
accordingly, further procedural due process consideration of this 
amendment to this appeal is not necessary as there is no 
possibility of prejudice to the Veteran in this respect.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion. As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

The Board notes that physicians are qualified through education, 
training, or experience to provide competent medical evidence 
under 38 C.F.R. § 3.159(a)(1). See Cox v. Nicholson, 20 Vet. App. 
563 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

PTSD

The Board finds that the first essential element for establishing 
service connection for PTSD - a diagnosis of PTSD - has not been 
met. 

While there is a March 2005 VA outpatient record from a staff 
physician and VA progress notes by a psychologist in October 2005 
and March and August 2006 that reflect diagnoses of PTSD, there 
are VA progress notes by the Veteran's treating psychiatrist in 
September 2005 and in February, May, August and November 2006 
that do not diagnose the Veteran as having PTSD.  

There are also two VA examination reports on file signed by the 
same psychologist, dated in August 2009 and April 2010, that 
specifically note that the Veteran does not have PTSD.  In 
assessing that the Veteran does not have PTSD, this VA PTSD 
examiner explained that he based his opinion on an interview with 
the Veteran as well as a review of his claims file and medical 
records.  Moreover, unlike the VA psychologist noted above, the 
VA examiner specifically considered and noted that the Veteran 
did not meet the DSM-IV criteria for PTSD.  This is essential 
when considering that VA regulation require that a diagnosis of a 
mental disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  38 C.F.R. § 3.304(f).

After weighing the evidence as the Board is required to do, the 
Board finds for the reasons above that the weight of evidence 
establishes that the Veteran does not have PTSD.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).

If follows that in the absence of medical evidence establishing 
that the Veteran has PTSD - the disability for which service 
connection is sought - the Board finds that a critical element to 
establishing service connection for such disability is lacking.  
As such, no further discussion as to the remaining criteria of 38 
C.F.R. § 3.304(f) (i.e., whether there is credible evidence that 
the claimed in-service stressful experience(s) actually occurred, 
and whether the Veteran's symptoms are related to the inservice 
stressor(s)) is necessary since it won't change the outcome of 
this claim.

The Board acknowledges the Veteran's own assertions that he has 
PTSD as a result of his military service and that he is competent 
to give evidence about symptomatology and what he experienced in 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, he is not competent to diagnose PTSD or render an 
opinion as to the cause of such disability as this requires 
medical expertise which he is not shown to possess.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 
301 (1999).  Thus, with respect to establishing a diagnosis of 
PTSD, the Board must rely on the relevant medical evidence to 
make a determination.  As explained above, the Board finds that 
the weight of competent medical evidence in this matter weighs 
against the Veteran's claim.

Based on the foregoing, the claim of entitlement to service 
connection for PTSD must be denied.  Because the competent 
evidence neither supports the claim, nor places the evidence both 
for and against the claim in relative equipoise, the benefit-of-
the-doubt doctrine is not applicable in the adjudication of this 
claim.  See 38 U.S.C.A. § 5107(b).

Depression

Looking to the requirements for service connection as outlined in 
Hickson above, the Veteran has been diagnosed as having the 
disability that he claims.  In this regard, the medical evidence 
shows that the Veteran was initially diagnosed as having 
dysthymia by VA psychologists in 2005 and 2006, depression by a 
VA psychiatrist in August 2007, and depressive disorder NOS by a 
VA psychiatrist in March 2008.  He was subsequently diagnosed as 
having depressive disorder NOS by the VA PTSD examiner in August 
2009 and April 2010.  Thus, the Board finds that he has the 
disability of depressive disorder that he claims, and the first 
requirement under Hickson has been met.

With respect to evidence of an inservice disease or injury, the 
Veteran attributes his depressive disorder to traumatic incidents 
in service which have been verified.  In this regard, the Veteran 
reported a stressful incident in 1958 while aboard the USS 
MCGOWAN stationed off the coast of Lebanon.  He asserted that his 
ship had been fired at and hit by gunfire from shore, but that no 
one was hurt.  He also asserted that while enroute to Newport, 
Rhode Island, in the fall of 1958, his ship was caught between 
two severe hurricanes and that he feared for his life for four 
days.  

In addition to the Veteran's submission of evidence from the 
internet to support the occurrence of these incidents, the 
National Archives Records Administration found corroborated 
entries from the USS MCGOWAN's ships logs regarding these 
incidents, thereby verifying them.  Indeed, the AMC conceded that 
these events took place in the September 2010 Supplemental 
Statement of the Case.  Accordingly, while the Veteran's service 
treatment records are devoid of any psychiatric complaints or 
treatment and show that he had a normal clinical psychiatric 
evaluation at his separation examination in December 1958, the 
Board finds that the second requirement under Hickson has been 
met by way of verified stressors.

Regarding the third requirement of Hickson, i.e., medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury, the Board would like to 
note at the outset that the first indication of psychiatric 
problems is not until many years after service.  In this regard, 
a March 2005 VA outpatient record shows that the Veteran reported 
being a little depressed and requested to be seen in the VA 
Mental Health Clinic for bad nightmares since service.  This is 
in fact consistent with the Veteran's initial claim where he 
noted that he was diagnosed as having depression in 2005, and is 
consistent with a VA Psychiatry Initial Assessment in June 2005 
wherein the Veteran denied any previous psychiatric treatment.  
Thus, in light of the absence of evidence of a chronic depressive 
disability in service or of continuity of symptomatology after 
service, service connection under the requirements of 3.303(b) 
are not met.

Turning to 38 C.F.R. § 3.303(d), there are medical opinions that 
both support and negate a nexus between the Veteran's depressive 
disorder and service.  Notably, these opinions were rendered by 
the same examining psychologist.  In this regard, the examiner 
opined in August 2009 that it was less likely as not that the 
Veteran's depressive disorder NOS was related to his active duty 
service.  He noted that the Veteran had been discharged from 
service in 1958, but did not seek service connection until 2005 
and was uncertain what he attributed his depression to.  He 
issued a different opinion on the April 2010 examination report 
by opining that it was at least as likely as not that the 
Veteran's depressive disorder NOS was related to his active duty 
service.  This examiner reported the Veteran's two verified 
stressors and noted that the Veteran had attributed his 
depression to both his experiences in the Navy and being 
abandoned as a child.  The examiner added that it would be 
speculation on his part to opine what percentage of the 
depression was related to his military service versus his 
childhood experiences.  

In the best light, it can be assumed that the examiner changed 
his opinion and his second, more favorable opinion in 2010 
cancels the initial negative opinion rendered in 2009 out.  In 
the worst light, it can be assumed that the examiner was unaware 
of his initial negative opinion in 2009 when he rendered his 
second more favorable opinion in 2010.  However, as both opinions 
were based on the examiner's review of the Veteran's claims file, 
his VA treatment records, and an interview with the Veteran, they 
would be considered to be of equal weight.  Thus, because the 
competent evidence both for and against the claim with respect to 
the issue of establishing a nexus between the Veteran's 
depressive disorder NOS and service is in relative equipoise, the 
benefit-of-the- doubt doctrine would be applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Either way, the Board finds that 
the evidence in this case warrants that the Veteran's claim of 
entitlement to service connection for depressive disorder be 
granted.  

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depressive disorder is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


